                                                             FILED
Case 6:21-cv-00355-ADA-JCM Document 1 Filed 04/09/21 Page 1 of 5
                                                          April 09, 2021
                                                      CLERK, U.S. DISTRICT COURT
                                                      WESTERN DISTRICT OF TEXAS

                                                                     lad
                                                   BY: ________________________________
                                                                           DEPUTY




                                                      6:21-cv-355
Case 6:21-cv-00355-ADA-JCM Document 1 Filed 04/09/21 Page 2 of 5
Case 6:21-cv-00355-ADA-JCM Document 1 Filed 04/09/21 Page 3 of 5
Case 6:21-cv-00355-ADA-JCM Document 1 Filed 04/09/21 Page 4 of 5
Case 6:21-cv-00355-ADA-JCM Document 1 Filed 04/09/21 Page 5 of 5
